         Case 1:19-cv-01278-RBW Document 53 Filed 01/13/20 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
JASON LEOPOLD and                       )
BUZZFEED, INC.,                         )
                                       )
                  Plaintiffs,          )
                                       )
      v.                               )     Civil Action No. 19-1278 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE, et al.,                        )
                                        )
                  Defendants.          )
_______________________________________)
                                       )
CABLE NEWS NETWORK,                     )
                                       )
                  Plaintiff,           )
                                        )
      v.                               )     Civil Action No. 19-1626 (RBW)
                                        )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
                  Defendant.           )
_______________________________________)

                                             ORDER

       In accordance with the oral rulings issued by the Court at the status conference held on

January 8, 2020, it is hereby

       ORDERED that, on or before January 24, 2020, the parties shall meet and confer

regarding any disputes arising from the list of the individuals who were interviewed by the

Federal Bureau of Investigation (the “FBI”), in relation to Special Counsel Robert Mueller’s

investigation into Russian interference in the 2016 United States presidential election and for

whom a FD-302 form was created, which the United States Department of Justice (the

“Department”) produced on January 3, 2020, to Jason Leopold and Buzzfeed, Inc. (collectively,
         Case 1:19-cv-01278-RBW Document 53 Filed 01/13/20 Page 2 of 3



the “Leopold plaintiffs”) and Cable News Network (“CNN”). If the parties are unable to resolve

their disputes, counsel shall file a joint status report on or before January 27, 2020, advising the

Court of their remaining disputes, which the Court will address at the January 30, 2020 status

conference. It is further

       ORDERED that, on or before February 7, 2020, the Department shall meet and confer

with the Leopold plaintiffs regarding their request for all documents and records collected,

maintained and stored by the Office of Special Counsel Mueller since May 17, 2017 during the

Office’s investigation. The parties, on or before February 24, 2020, shall file a joint status report

regarding how they wish to proceed with respect to this FOIA request. It is further

       ORDERED that (1) the parties’ obligation to submit a statement of material facts with

their respective motions for partial summary judgment under Local Civil Rule 7(h)(1) is

WAIVED; (2) on or before February 3, 2020, the Leopold plaintiffs and CNN shall jointly file a

motion for partial summary judgment regarding the Department’s withholding of information

under Exemption 5 of the Freedom of Information Act (“FOIA”); (3) on or before February 24,

2020, the Department shall file its opposition to the Leopold plaintiffs’ and CNN’s motion and

cross-motion for partial summary judgment, if any; (4) on or before March 6, 2020, the Leopold

plaintiffs and CNN shall jointly file their reply in support of their motion and opposition to any

cross-motion; (5) on or before March 20, 2020, the Department shall file its reply in support of

any cross-motion; and (6) the parties shall appear before the Court for a status conference on

April 2, 2020, at 11:00 a.m. for a hearing on the parties’ cross-motions for partial summary

judgment. It is further

       ORDERED that the parties shall appear before the Court for a status conference on

January 30, 2020, at 10:00 a.m., at which time the Department shall be prepared to advise the



                                                  2
         Case 1:19-cv-01278-RBW Document 53 Filed 01/13/20 Page 3 of 3



Court regarding, inter alia: (1) the number of cases involving the public interest that are pending

before other members of this Court in which the plaintiffs in those cases claim that timely

production of documents is imperative in light of impending political events (e.g., President

Trump’s impeachment, and the 2020 United States presidential election) and the number of

pages other members of this Court have required the Department to process and produce on a

monthly basis in each of those cases; and (2) the number of cases pending before other members

of this Court in which the Department has granted expedited processing under the FOIA and the

number of pages other members of this Court have required the Department to process and

produce on a monthly basis in each of those cases.

       SO ORDERED this 13th day of January, 2020.


                                                             REGGIE B. WALTON
                                                             United States District Judge




                                                 3
